SECURITIES PURCHASE AGREEMENT dated as of March 12, 2012 (this “Agreement”)
between Hudson Bay Master Fund Ltd., a Cayman Island exempted company (the
“Seller”), and Converted Organics Inc., a Delaware corporation (the
“Purchaser”).

WHEREAS, pursuant to the Subscription Agreement (the “Subscription Agreement”),
dated as of June 22, 2011, by and between Innovate/Protect, Inc. (formerly known
as Labrador Search Corporation), a Delaware corporation with headquarters
located at 380 Madison Avenue, 22nd Floor, New York, New York 10017
(the "Company”) and the Seller, whereby, among other things, the Seller
purchased from the Company shares of Series A Convertible Preferred Stock (the
“Preferred Shares”), the terms of which are set forth in the certificate of
designations, preferences and rights of Series A Convertible Preferred Stock
(the “Certificate of Designations”) in the form attached to the Subscription
Agreement as Exhibit A, which Preferred Shares are convertible into the
Company’s common stock, par value $0.0001 per share (the “Common Stock”), in
accordance with the terms of the Certificate of Designations.

WHEREAS, it is contemplated that the Company will merge into a wholly-owned
subsidiary of Vringo, Inc., a Delaware corporation (“Parent”), pursuant to the
terms and conditions of that certain Agreement and Plan of Merger (the “Merger
Agreement”), dated as of March 12, 2012, by and among Parent, VIP Merger Sub,
Inc., a Delaware corporation and wholly-owned subsidiary of Parent, and the
Company (the “Merger”).

WHEREAS, the Purchaser seeks to purchase from the Seller, and the Seller seeks
to sell to the Purchaser, 150 of the Preferred Shares (the “Purchased Preferred
Shares”) pursuant to an exemption from the registration requirements of the
Securities Act of 1933, as amended (the “Securities Act”), in accordance with
the terms of this Agreement.

WHEREAS, the Purchaser is a party to that certain Security Agreement (the
(“Security Agreement”), dated as of January 9, 2012 by and among the Purchaser,
other grantors party thereto and one or more secured parties thereto, as amended
from time to time to include the Seller as a secured party.

NOW, THEREFORE, in consideration of the premises and mutual benefits
representations, warranties, conditions, covenants and agreements contained
herein, the parties hereto hereby agree as set forth below.

ARTICLE I
PURCHASE AND SALE OF THE PURCHASED PREFERRED SHARES

1.1 Purchase and Sale of Purchased Preferred Shares.

Subject to the terms and conditions of this Agreement, at the Closing (as
defined below), the Seller shall sell, convey, assign and deliver to the
Purchaser, and the Purchaser shall purchase from the Seller, the Purchased
Preferred Shares and any and all rights and benefits incident to the ownership
thereof (including, without limitation, accrued and unpaid dividends thereon)
for a total purchase price equal to $495,000.00 (the “Purchase Price”), free and
clear of all Claims (as defined below).

1.2 The Closing.

The date and time of the closing (the “Closing”) shall be 10:00 a.m., New York
City time, on the date hereof, (or such other time as the parties may agree)
(the “Closing Date”) after notification of satisfaction or waiver of the
conditions to the closing set forth in Sections 4.1 and 4.2 below at the office
of Schulte Roth & Zabel LLP, 919 Third Avenue, New York, New York 10022. All
actions taken at the Closing shall be deemed to have occurred simultaneously.

ARTICLE II
REPRESENTATIONS AND WARRANTIES OF THE SELLER

The Seller represents and warrants to the Purchaser as of the date hereof as set
forth below in this Article II.

2.1 Legal Capacity

The Seller is an entity duly organized and validly existing under the laws of
the jurisdiction of its formation. The Seller has the legal capacity and right
to execute, deliver, enter into, consummate and perform this Agreement.

2.2 Title to Purchased Shares.

The Seller is the owner of the Purchased Preferred Shares to be sold by it
pursuant to this Agreement and owns such Purchased Preferred Shares free from
all taxes, liens, claims, encumbrances, charges, security interests, pledges,
escrows, lock-up arrangements and restrictions on transfer (except for
restrictions or limitations on transfer imposed by applicable federal or state
securities laws) (“Claims”). The Seller has good and valid title to, the
Purchased Preferred Shares. Other than this Agreement, there are no outstanding
rights, options, subscriptions or other agreements or commitments (oral or
written) by which the Seller is bound relating to its sale or transfer of the
Purchased Preferred Shares, and, other than this Agreement, the Purchased
Preferred Shares are not subject to any other purchase agreement, buy/sell
agreement, proxy, voting agreement, voting trust agreement, right of first
refusal, redemption or any other similar agreement or lock-up or other
restriction on their transfer or sale or on the ability of the Purchaser to sell
or transfer the Purchased Preferred Shares. Delivery to the Purchaser of the
Purchased Preferred Shares purchased by the Purchaser will (i) pass good and
marketable title to the Purchased Preferred Shares to the Purchaser, free and
clear of all Claims (assuming that the Purchaser is a bona fide purchaser within
the meaning of Section 8-302 of the New York Uniform Commercial Code regardless
of whether such section is applicable), and (ii) convey, free and clear of all
Claims, any and all rights and benefits incident to the ownership of such
Purchased Preferred Shares.

2.3 Authority.

The Seller has all requisite power and authority to execute and deliver this
Agreement and to carry out and perform all of its obligations under the terms of
this Agreement, including, without limitation, the full power and authority to
sell and transfer the Purchased Preferred Shares. This Agreement has been duly
and validly authorized, executed and delivered on behalf of the Seller, and this
Agreement constitutes the legal, valid and binding obligation of the Seller
enforceable against the Seller in accordance with its terms, except as such
enforceability may be limited by general principles of equity or to applicable
bankruptcy, insolvency, reorganization, moratorium, liquidation and other
similar laws relating to, or affecting generally, the enforcement of applicable
creditors’ rights and remedies.

2.4 Accredited Investor Status.

The Seller is an “accredited investor” as that term is defined in Rule 501(a) of
Regulation D under the Securities Act.

2.5 Noncontravention.

The execution, delivery and performance by the Seller of this Agreement and the
consummation by the Seller of the transactions contemplated hereby will not
(a) result in a violation of the organizational documents of the Seller,
(b) conflict with, or constitute a default (or an event which with notice or
lapse of time or both would become a default) under, or give to others any
rights of termination, amendment, acceleration or cancellation of, any
agreement, indenture or instrument to which the Seller is a party, or (c) result
in a violation of any law, rule, regulation, order, judgment or decree
(including federal and state securities laws) applicable to the Seller, except
in the case of clauses (b) and (c) above, for such conflicts, defaults, rights
or violations which would not, individually or in the aggregate, reasonably be
expected to have a material adverse effect on the ability of the Seller to
perform its obligations hereunder.

2.6 Consents.

Except for the approvals required to be obtained by the Closing in accordance
with Article IV, no consent, approval, permit, order, notification or
authorization of, or any exemption from registration, declaration or filing
with, any person (governmental or private) is required in connection with the
execution, delivery and performance by the Seller of this Agreement or the
consummation by the Seller of the transactions contemplated hereby.

2.7 Seller Status.

The Seller (a) is a sophisticated person with respect to the sale of the
Purchased Preferred Shares; (b) has adequate information concerning the business
and financial condition of the Company to make an informed decision regarding
the sale of the Purchased Preferred Shares; and (c) has independently and
without reliance upon the Purchaser, and based on such information as the Seller
has deemed appropriate, made its own analysis and decision to enter into this
Agreement, except that the Seller has relied upon the Purchaser’s express
representations, warranties and covenants in this Agreement and would not enter
into this Agreement in the absence of such representations, warranties and
covenants. The Seller acknowledges that the Purchaser has not given the Seller
any investment advice, credit information or opinion on whether the sale of the
Purchased Preferred Shares is prudent.

2.8 Absence of Litigation.

There is no action, suit, claim, proceeding, inquiry or investigation before or
by any court, public board, government agency or self regulatory organization or
body pending or, to the knowledge of the Seller, threatened against or affecting
the Seller that could reasonably be expected to have a material adverse affect
on the ability of the Seller to perform its obligations hereunder.

2.9 No Brokers.

No placement agent, financial advisor or broker has been engaged by the Seller
in connection with the offer or sale of the Purchased Preferred Shares. The
Seller has not taken any action that would give rise to any claim by any person
for brokerage commissions, finder’s fees or similar payments relating to this
Agreement or the transactions contemplated hereby.

2.10 No General Solicitation.

The Seller did not offer or sell the Purchased Preferred Shares by any form of
general solicitation or general advertising.

ARTICLE III
REPRESENTATIONS AND WARRANTIES OF THE PURCHASER

The Purchaser represents and warrants to the Seller as of the date hereof as set
forth below in this Article III.

3.1 Legal Capacity

The Purchaser is an entity duly organized and validly existing under the laws of
the jurisdiction of its formation. The Purchaser has the legal capacity and
right to execute, deliver, enter into, consummate and perform this Agreement.

3.2 Authority.

The Purchaser has all requisite power and authority execute and deliver this
Agreement and to carry out and perform all of its obligations under the terms of
this Agreement, including, without limitation, the full power and authority to
purchase the Purchased Preferred Shares. This Agreement has been duly and
validly authorized, executed and delivered on behalf of the Purchaser, and this
Agreement constitutes the legal, valid and binding obligation of the Purchaser
enforceable against the Purchaser in accordance with its terms, except as such
enforceability may be limited by general principles of equity or to applicable
bankruptcy, insolvency, reorganization, moratorium, liquidation and other
similar laws relating to, or affecting generally, the enforcement of applicable
creditors’ rights and remedies.

3.3 Accredited Investor Status.

The Purchaser is an “accredited investor” as that term is defined in Rule 501(a)
of Regulation D under the Securities Act.

3.4 Noncontravention.

The execution, delivery and performance by the Purchaser of this Agreement and
the consummation by the Purchaser of the transactions contemplated hereby will
not (a) result in a violation of the organizational documents of the Purchaser,
(b) conflict with, or constitute a default (or an event which with notice or
lapse of time or both would become a default) under, or give to others any
rights of termination, amendment, acceleration or cancellation of, any
agreement, indenture or instrument to which the Purchaser is a party, or
(c) result in a violation of any law, rule, regulation, order, judgment or
decree (including federal and state securities laws) applicable to the
Purchaser, except in the case of clauses (b) and (c) above, for such conflicts,
defaults, rights or violations which would not, individually or in the
aggregate, reasonably be expected to have a material adverse effect on the
ability of the Purchaser to perform its obligations hereunder.

3.5 Purchaser Status.

The Purchaser (a) is a sophisticated person with respect to the purchase of the
Purchased Preferred Shares; (b) has had the opportunity to ask questions of and
receive answers from representatives of the Company, the Seller, Parent, its
respective officers, directors, employees and agents concerning the Company,
Parent and the Merger in order for the Purchaser to make an informed decision
with respect to its investment in the Purchased Preferred Shares; (c) has
adequate information concerning the business and financial condition of the
Company, Parent and sufficiently understands the Merger to make an informed
decision regarding the purchase of the Purchased Preferred Shares;(d) is able to
bear the economic risk associated with the purchase of the Purchased Preferred
Shares, has such knowledge and experience, and has undertaken transactions
regarding investments of similar nature, so as to be aware of the risks and
uncertainties inherent in the purchase of the Purchased Preferred Shares,
including in the risks inherent to the Merger, including, without limitation,
the risk that the transactions contemplated by the Merger Agreement will not be
consummated; and (e) has independently and without reliance upon the Seller, and
based on such information as the Purchaser has deemed appropriate, made its own
analysis and decision to enter into this Agreement, except that the Purchaser
has relied upon the Seller’s express representations, warranties and covenants
in this Agreement and would not enter into this Agreement in the absence of such
representations, warranties and covenants. The Purchaser acknowledges that the
Seller has not given the Purchaser any investment advice, credit information or
opinion on whether the purchase of the Purchased Preferred Shares is prudent.

3.6 Absence of Litigation.

There is no action, suit, claim, proceeding, inquiry or investigation before or
by any court, public board, government agency or self-regulatory organization or
body pending or, to the knowledge of the Purchaser, threatened against or
affecting the Purchaser that could reasonably be expected to have a material
adverse affect on the ability of the Purchaser to perform its obligations
hereunder.

3.7 No Brokers.

The Purchaser has not taken any action that would give rise to any claim by any
person for brokerage commissions, finder’s fees or similar payments relating to
this Agreement or the transactions contemplated hereby.

3.8 Material Nonpublic Information.

The Purchaser understands and acknowledges that the Seller may have confidential
and/or material non-public information with respect to the Company, Parent and
the Merger, the financial condition of the foregoing and details related to the
foregoing and the Merger (the “Information”). The Purchaser further understands
and acknowledges that the Information might be material to the Seller’s
decision-making in connection with the transaction contemplated by this
Agreement. The Purchaser is acquiring the Purchased Preferred Shares for its own
account solely for the purpose of investment and without a view to any resale or
other distribution, and does not have a present arrangement to effect any
distribution of the Purchased Preferred Shares to or through any person or
entity in violation of applicable securities laws; provided, however, by making
the representations herein, the Purchaser does not agree, or make any
representation or warranty, to hold any of the Purchased Preferred Shares for
any minimum or other specific term and reserves the right to dispose of the
Purchased Preferred Shares at any time in accordance with or pursuant to a
registration statement or an exemption from registration under the Securities
Act. The Purchaser expressly releases the Seller, its affiliates and each of
their respective officers, directors, employees, agents and controlling persons
from any and all liabilities arising from their respective possession or use of
the Information in connection with the transactions contemplated by this
Agreement, and the Purchaser agrees to make no claim against the Seller, its
affiliates and its respective officers, directors, employees, shareholders,
partners, agents, representatives or affiliates with respect to such
transactions, relating to its respective possession or use of the Information in
connection with such transactions.

ARTICLE IV
CONDITIONS TO CLOSING

4.1 Conditions to the Seller’s Obligation to Sell.

The obligation of the Seller hereunder to sell the Purchased Preferred Shares to
the Purchaser on the Closing Date is subject to the satisfaction, on or before
the Closing Date, of each of the following conditions, provided, that these
conditions are for the Seller’s sole benefit and may be waived by the Seller at
any time in its sole discretion by providing the Purchaser with prior written
notice thereof:

(a) The Purchaser shall have executed and delivered this Agreement to the
Seller.

(b) Contemporaneously with the Closing, the Purchaser shall have delivered the
Purchase Price with respect to the Purchased Preferred Shares being purchased in
the Closing to the Seller by wire transfer of immediately available funds
pursuant to the written wire instructions provided by the Seller.

(c) The Purchaser shall have executed and delivered to the Seller a proxy (the
“Proxy”) in the form attached hereto as Exhibit I.

(d) The representations and warranties of the Purchaser shall be true and
correct in all respects as of the date when made and as of the applicable
Closing Date as though made at that time, and the Purchaser shall have
performed, satisfied and complied in all respects with the covenants, agreements
and conditions required by this Agreement to be performed, satisfied or complied
with by the Purchaser at or prior to the Closing Date.

4.2 Conditions to the Purchaser’s Obligation to Purchase.

The obligation of the Purchaser hereunder to purchase the Purchased Preferred
Shares on the Closing Date is subject to the satisfaction, on or before the
Closing Date, of each of the following conditions, provided, that these
conditions are for the Purchaser’s sole benefit and may be waived by the
Purchaser at any time in its sole discretion by providing the Seller with prior
written notice thereof:

(a) The Seller shall have executed and delivered this Agreement to the
Purchaser.

(b) The representations and warranties of the Seller shall be true and correct
in all respects as of the date when made and as of the applicable Closing Date
as though made at that time, and the Seller shall have performed, satisfied and
complied in all respects with the covenants, agreements and conditions required
by this Agreement to be performed, satisfied or complied with by the Seller at
or prior to the Closing Date.

(c) The Seller shall have obtained all governmental, regulatory or third party
consents and approvals, if any, necessary for the sale of the Purchased
Preferred Shares.

ARTICLE V
COVENANTS

5.1 Required Conversion; Delivery of Purchased Preferred Shares; Voting
Restriction.

As soon as practicable after Closing, but in no event later than two
(2) business days following the Closing, the Purchaser shall deliver a
conversion notice to the Company (with a copy to Seller) pursuant to the terms
of the Certificate of Designations to effect the conversion in full of the
Purchased Preferred Shares into shares of Common Stock. The conversion notice
that the Purchaser delivers to the Company shall give instructions to the
Company, in lieu of delivering shares of Common Stock issuable upon such
conversion to the Purchaser, to deliver one-half of the shares of Common Stock
issuable upon conversion of the Purchased Preferred Stock to Iroquois Master
Fund Ltd., as a secured party under the Security Agreement and one-half of the
shares of Common Stock issuable upon conversion of the Purchased Preferred
Shares to Seller, in its capacity as a secured party under the Security
Agreement. In compliance with the Purchaser’s obligations under the Security
Agreement, Purchaser hereby (i) covenants and agrees to deliver a blank stock
power with respect to such Common Stock to each of Iroquois and the Seller
contemporaneously with the Closing and (ii) gives instructions to the Seller to
deliver the Purchased Preferred Shares being purchased in the Closing to the
Company (with a copy to the Purchaser) so that the Company can take the actions
contemplated below. In accordance with such instructions, the Seller shall use
its best efforts to cause the Purchased Preferred Shares being purchased in the
Closing to be delivered as soon as practicable following the Closing but in no
event later than five (5) business days following the Closing, to the Company
along with all transfer documents reasonably requested by the Company to enable
the Company to register the Common Stock issuable upon conversion of the
Purchased Preferred Shares in the denominations and registered in the name of
the Purchaser, and to deliver such shares of Common Stock in accordance with the
instructions contained in the conversion notice contemplated in the first
sentence of this Section.

In accordance with the terms of the Proxy, the Purchaser hereby covenants not to
vote the Purchased Preferred Shares or any shares of Common Stock issued upon
conversion of the Purchased Preferred Shares, to support, oppose or abstain from
any resolution put to the vote of the Company’s holders of Preferred Shares,
and/or the Company’s holders of Common Stock, and any successors thereto from
and after the date hereof and until immediately prior to the filing of the
certificate of merger contemplated by the Merger Agreement.

5.2 Fees.

Each party hereto shall pay its own legal fees and expenses in connection with
the transactions contemplated hereby.

5.3 Best Efforts.

Each party shall use its best efforts timely to satisfy each of the covenants
and conditions to be satisfied by it as provided in Articles IV and V of this
Agreement.

5.4 Further Assurances.

Each party shall do and perform, or cause to be done and performed, all such
further acts and things, and shall execute and deliver all such other
agreements, certificates, instruments and documents, as any other party may
reasonably request in order to carry out the intent and accomplish the purposes
of this Agreement and the consummation of the transactions contemplated hereby.

ARTICLE VI
MISCELLANEOUS PROVISIONS

6.1 Governing Law; Jurisdiction; Jury Trial.

All questions concerning the construction, validity, enforcement and
interpretation of this Agreement shall be governed by the internal laws of the
State of New York, without giving effect to any choice of law or conflict of law
provision or rule (whether of the State of New York or any other jurisdictions)
that would cause the application of the laws of any jurisdictions other than the
State of New York. Each party hereby irrevocably submits to the exclusive
jurisdiction of the state and federal courts sitting in The City of New York,
Borough of Manhattan for the adjudication of any dispute hereunder or in
connection herewith or with any transaction contemplated hereby or discussed
herein, and hereby irrevocably waives, and agrees not to assert in any suit,
action or proceeding, any claim that it is not personally subject to the
jurisdiction of any such court, that such suit, action or proceeding is brought
in an inconvenient forum or that the venue of such suit, action or proceeding is
improper. Each party hereby irrevocably waives personal service of process and
consents to process being served in any such suit, action or proceeding by
mailing a copy thereof to such party at the address for such notices to it under
this Agreement and agrees that such service shall constitute good and sufficient
service of process and notice thereof. Nothing contained herein shall be deemed
to limit in any way any right to serve process in any manner permitted by law.
EACH PARTY HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE TO, AND AGREES NOT TO
REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN
CONNECTION WITH OR ARISING OUT OF THIS AGREEMENT OR THE TRANSACTION CONTEMPLATED
HEREBY.

6.2 Headings.

The headings of this Agreement are for convenience of reference and shall not
form part of, or affect the interpretation of, this Agreement.

6.3 Severability.

If any provision of this Agreement is prohibited by law or otherwise determined
to be invalid or unenforceable by a court of competent jurisdiction, the
provision that would otherwise be prohibited, invalid or unenforceable shall be
deemed amended to apply to the broadest extent that it would be valid and
enforceable, and the invalidity or unenforceability of such provision shall not
affect the validity of the remaining provisions of this Agreement so long as
this Agreement as so modified continues to express, without material change, the
original intentions of the parties as to the subject matter hereof and the
prohibited nature, invalidity or unenforceability of the provision(s) in
question does not substantially impair the respective expectations or reciprocal
obligations of the parties or the practical realization of the benefits that
would otherwise be conferred upon the parties. The parties will endeavor in good
faith negotiations to replace the prohibited, invalid or unenforceable
provision(s) with a valid provision(s), the effect of which comes as close as
possible to that of the prohibited, invalid or unenforceable provision(s).

6.4 Entire Agreement; Amendments.

This Agreement supersedes all other prior oral or written agreements among the
Purchaser and the Seller, their affiliates and persons acting on their behalf
solely with respect to the matters discussed herein, and this Agreement and the
instruments referenced herein contain the entire understanding of the parties
solely with respect to the matters covered herein and therein and, except as
specifically set forth herein or therein, neither the Seller nor the Purchaser
makes any representation, warranty, covenant or undertaking with respect to such
matters. No provision of this Agreement may be amended other than by an
instrument in writing signed by the Seller and the Purchaser. No provision
hereof may be waived other than by an instrument in writing signed by the party
against whom enforcement is sought.

6.5 Notices.

Any notices, consents, waivers or other communications required or permitted to
be given under the terms of this Agreement must be in writing and will be deemed
to have been delivered: (a) upon receipt, when delivered personally; (b) when
sent, if sent by facsimile (provided confirmation of transmission is
mechanically or electronically generated and kept on file by the sending party);
(c) when sent, if sent by e-mail (provided that such sent e-mail is kept on file
(whether electronically or otherwise) by the sending party and the sending party
does not receive an automatically generated message from the recipient’s e-mail
server that such e-mail could not be delivered to such recipient); or (d) one
business day after deposit with an overnight courier service, in each case
properly addressed to the party to receive the same. The addresses and facsimile
numbers for such communications shall be:

If to the Purchaser:

Converted Organics, Inc.
137A Lewis Wharf
Boston, MA 02110
Facsimile: (617) 624-0333
Telephone: (617) 624-0111
E-Mail: egildea@convertedorganics.com
Attention: Edward J. Gildea, President

If to the Seller:

Hudson Bay Master Fund Ltd.
c/o Hudson Bay Capital Management, L.P.
777 Third Avenue, 30th Floor
New York, NY 10017
Facsimile: (646) 214-7946
Telephone: (212) 571-1244
E-Mail: investments@hudsonbaycapital.com
Attention: Yoav Roth

with a copy to (for information purposes only):

Schulte Roth & Zabel LLP
919 Third Avenue
New York, New York 10022
Attention: Eleazer Klein, Esq.
Telephone: (212) 756-2000
Facsimile: (212) 593-5955

or to such other address, facsimile number or e-mail address and/or to the
attention of such other person as the recipient party has specified by written
notice given to each other party five (5) days prior to the effectiveness of
such change. Written confirmation of receipt (A) given by the recipient of such
notice, consent, waiver or other communication, (B) mechanically or
electronically generated by the sender’s facsimile machine containing the time,
date and recipient facsimile number or (C) provided by an overnight courier
service shall be rebuttable evidence of personal service, receipt by facsimile
or receipt from an overnight courier service in accordance with clause (a),
(b) or (d) above, respectively. A copy of the e-mail transmission containing the
time, date and recipient e-mail address shall be rebuttable evidence of receipt
by e-mail in accordance with clause (c) above.

6.6 Successors and Assigns.

This Agreement shall be binding upon and inure to the benefit of the parties and
their respective successors and permitted assigns. Neither the Seller nor the
Purchaser shall assign this Agreement or any of their respective rights or
obligations hereunder without the prior written consent of the other party.

6.7 No Third Party Beneficiaries.

This Agreement is intended for the benefit of the parties hereto and their
respective permitted successors and permitted assigns, and is not for the
benefit of, nor may any provision hereof be enforced by, any other person.

6.8 Survival.

Unless this Agreement is terminated by mutual consent of the Seller and the
Purchaser, the representations and warranties of the Seller and the Purchaser
contained in Articles II and III shall survive the Closing Date and the
delivery, in whole or in part, of the Purchased Preferred Shares.

6.9 Termination.

In the event that the Closing shall not have occurred with respect to the
Purchaser on or before five (5) business days from the date hereof due to the
Seller’s or the Purchaser’s failure to satisfy the conditions set forth in
sections 4.1 and 4.2 above (and the nonbreaching party’s failure to waive such
unsatisfied condition(s)), the nonbreaching party shall have the option to
terminate this Agreement with respect to such breaching party at the close of
business on such date without liability of any party to any other party.

6.10 No Strict Construction.

The language used in this Agreement will be deemed to be the language chosen by
the parties to express their mutual intent, and no rules of strict construction
will be applied against any party.

6.11 Counterparts.

This Agreement may be executed in two or more counterparts, all of which shall
be considered one and the same agreement and shall become effective when
counterparts have been signed by each party and delivered to the other party. In
the event that any signature is delivered by facsimile transmission or by an
e-mail which contains a portable document format (.pdf) file of an executed
signature page, such signature page shall create a valid and binding obligation
of the party executing (or on whose behalf such signature is executed) with the
same force and effect as if such signature page were an original thereof.

[The remainder of the page is intentionally left blank]

IN WITNESS WHEREOF, the parties hereto have executed this Securities Purchase
Agreement as of the date first written above.

SELLER:

              HUDSON BAY MASTER FUND LTD. By:      
Hudson Bay Capital Management LP, as its
       
Investment Manager
By:      
/s/ Yoav Roth
       
 
       
Name: Yoav Roth
       
Title: Authorized Signatory



    PURCHASER:

      CONVERTED ORGANICS INC.    
/s/ Edward J. Gildea
   
 
   
Name: Edward J. Gildea
   
Title: Chief Executive Officer

EXHIBIT I

PROXY

The undersigned is the beneficial owner of, and effective as of the transfer of
the Proxy Shares (as defined below) from Hudson Bay Master Fund Ltd. to the
undersigned on the books and records of the Company (as defined below), the
undersigned will be the sole record owner of, 150 shares (the “Proxy Shares”) of
Series A Convertible Preferred Stock (the “Preferred Shares”) of
Innovate/Protect, Inc., a Delaware corporation with headquarters located at 380
Madison Avenue, 22nd Floor, New York, New York 10017 (the “Company”), and does
hereby constitute and appoint Hudson Bay Master Fund Ltd., a Cayman exempted
company, as true and lawful substitute and proxy, with full power of
substitution and revocation, of the undersigned with respect to the Proxy Shares
and any shares of common stock of the Company issued upon conversion of the
Proxy Shares, for and in the name, place and stead of the undersigned, in all
voting matters put before holders of Preferred Shares of the Company and/or
holders of common stock of the Company.

This Proxy is irrevocable and shall remain in effect until immediately prior to
the filing of the certificate of merger contemplated by that certain Agreement
and Plan of Merger, dated as of March 12, 2012, by and among Vringo, Inc., a
Delaware corporation (“Parent”), VIP Merger Sub, Inc., a Delaware corporation
and wholly-owned subsidiary of Parent and the Company.

IN WITNESS WHEROF, signed this 12th day of March 2012

      CONVERTED ORGANICS INC.    
Name:
   
Title:

